Exhibit To:Star Bulk Carriers Corp. Trust Company Complex Ajeltake Road Ajeltake Island Majuro The Marshall Islands MH 96960 From: Piraeus Bank A.E. 47-49 Alai Miaouli 185 36 Piraeus Greece Dear Sirs 17 April 2008 Loan Agreement dated 14 April 2008 (the “Loan Agreement”) made between (i) Star Bulk Carriers Corp. as borrower, (ii) the banks and financial institutions listed therein as lenders (the “Lenders”), (iii) Piraeus Bank A.E. as agent (the “Agent”) and as security trustee (the “Security Trustee”), in respect of a loan facility of up to US$170,000,000. We refer to the Loan Agreement. Words and expressions defined in the Loan Agreement shall have the same meanings when used in this Letter. Following a request by the Borrower, we, Piraeus Bank A.E. (in our capacity as a Lender) have agreed to advance part of Tranche B, namely $28,500,000, prior to completing the transfer of the Excess Commitment pursuant to Clause 2.4 of the Loan Agreement subject to the Borrower agreeing to prepay an amount of $8,500,000 if the Excess Commitment has not been transferred within a period of 60 days commencing on the Drawdown Date of Tranche A. We hereby confirm our approval and our consent to these arrangements is subject to the registration of an addendum or supplement to each Mortgage required under the laws of the Republic of the Marshall Islands. In consideration of the above, the Creditor Parties and the Borrower hereby confirm and agree that the Loan Agreement shall be amended with effect from 17 April 2008 as follows: (a) by deleting the definitions of “Availability Period”, “Tranche”, “Tranche B” and “Tranche C” in Clause 1.1 thereof in their entirety and substituting the same with: “"Availability Period” means, the period commencing on the date of this Agreement and ending on: (a) in the case of Tranche A, Tranche B and Tranche C, 30 May 2008; (b) in the case of Tranche D, 30 August 2008; (a) (or, in each case, such later date as the Agent may, with the authorisation of allthe Lenders, agree with the Borrower); or (c) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated;”; ““Tranche” means each of Tranche A, Tranche B, Tranche C and Tranche D and, in the plural, means all of them;” ; ““Tranche B” means an amount of up to $28,500,000 to be made available in accordance with the applicable provisions of this Agreement and which is to be applied in providing the Borrower with liquidity for financing part of the acquisition cost of “OMICRON”; “; and “Tranche C” means an amount of up to $26,500,000 to be made available in accordance with the applicable provisions of this Agreement and which is to be applied in refinancing the Borrower’s equity remitted by the Borrower to Dampskibsselskabet
